Morton, J.
The estates of the plaintiffs and defendants in 1824 both belonged to the eight heirs of Lemuel Packard, Jr. The brick house and shed of the defendants and the wooden dwelling-house of the plaintiffs had then been built many years. On April 1, 1824, the eight heirs conveyed to Samuel Sprague the land now claimed by the defendants, together with “ the dwelling-house and all other buildings standing on said land,” and Sprague and his grantees have | continuously occupied the estate conveyed since that time.
*119On the same day six of the heirs conveyed to the other two heirs, Arza and David Packard, the land claimed by the plaintiffs, together “ with all the buildings standing thereon,” and this estate has been since occupied by the plaintiffs and their grantors. The presumption is strong that the dividing line between the two estates intended to be described in the deeds is the same as the line upon which the buildings were built. But however this may be, the exclusive and adverse occupation by each party upon his side of the line of the buildings would give him a title by prescription at the end of twenty years.
. Owing to the uncertainty as to the exact boundaries of Pleasant and Fayette Streets, it is probably impossible to ascertain whether these two lines exactly correspond. But this is immaterial. The defendants and their grantors have occupied up to the line claimed by the defendants, adversely and exclusively, since 1824. This gave them a title to the soil by prescription after the lapse of twenty years. The fact that the plaintiffs’ eaves or gutter projected over the defendants’ line, as stated in the report, would not prevent their acquiring a title by prescription. Their occupation of the soil was exclusive, adverse and uninterrupted. It was a' question of fact whether the plaintiffs by the projection of their eaves gained an easement by prescription, and no appeal was taken from the finding of the presiding justice upon this question. Carbrey v. Willis, 7 Allen, 364.
The ruling that the plaintiffs were not entitled to any right of light and air over the defendants’ land, was correct. It is the established law, in this Commonwealth, that an easement of light and air cannot be acquired by prescription. Rogers v. Sawin, 10 Gray, 376. Carrig v. Dee, 14 Gray, 583. Richardson v. Pond, 15 Gray, 387.
The plaintiffs admit this, but claim that the right of light and air was granted by the deed of the heirs of Lemuel Packard, Jr., to their grantors. We do not think that this claim can, upon the facts of this case, be sustained. As before stated, on April 1,1824, the two estates of the plaintiffs and the defendants were both owned by the eight heirs of Lemuel Packard, Jr. On that day the eight heirs conveyed to Samuel Sprague the estate now *120held by the defendants, by a warranty deed, containing a covenant that the premises were free of all incumbrances. By a deed of the same date six of the heirs conveyed to the other two, Arza and David Packard, the estate now held by the plaintiffs. These two deeds were acknowledged on the same day, before the same magistrate, and recorded on the same day. There is nothing to indicate that the deed to Arza and David Packard was prior to the other, and it must be assumed that the two deeds were simultaneously executed and delivered, and are to be construed as parts of one transaction. The question whether the deed to Arza and David Packard granted an easement of light and air over the other estate, is a question of the intention of the parties. No such easement is expressly granted in the deed; and when we consider that the grantees and the grantors in that deed are joint grantors in the deed to Sprague, and therein expressly covenant that the estate conveyed is free of all incumbrances, it seems clear that it was not the intention of the parties to create an incumbrance, by granting, by a simultaneous act, an easement of light and air in favor of the adjoining estate. There having been a unity of title up to the time of these conveyances, no easement existed which had become annexed to the plaintiffs’ estate. The windows existing in the house sold to Arza and David, though convenient, were not necessary to the enjoyment of the estate granted; and we think it clear that it was not the intention of the parties to these deeds to create a servitude upon one estate in favor of the other. We are of opinion, therefore, that the plaintiffs have shown no easement of light and air over the defendants’ land. Collier v. Pierce, 7 Gray, 18. Carbrey v. Willis, 7 Allen, 364, and cases cited. Johnson v. Jordan, 2 Met. 234. Decree affirmed.